Citation Nr: 0400142	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  00-02 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.  

2.  Entitlement to a compensable initial disability rating 
for conjunctivitis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1990 to January 1994 and from December 1994 to December 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  

The veteran did not mention the left knee claim in his 
January 2000 substantive appeal, but he did request a hearing 
on the appeal form, and addressed the issue at the hearing.  
In VAOPGCADV 28-96, General Counsel held that the need to 
provide a hearing requested by a claimant constitutes good 
cause sufficient to extend under 38 C.F.R. § 20.303 the time 
for filing a substantive appeal.  The Board finds that the 
claim for service connection for a left knee disorder was 
appealed in a timely manner and is appropriately before the 
Board.  

Review of the file does not disclose a timely notice of 
disagreement with the January 2002 rating decision which 
denied service connection for corneal abrasions of both eyes, 
a lower back syndrome, and hepatitis A.  There is no timely 
substantive appeal for service connection for 
pseudofolliculitis barbae.  Absent a notice of disagreement, 
a statement of the case and a substantive appeal, the Board 
does not have jurisdiction.  Bernard v. Brown, 4 Vet. App. 
384 (1994); Hazan v. Gober, 10 Vet. App. 511 (1997).  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.

2.  The veteran's left knee disorder, including torn medial 
meniscus of the left knee, is the result of injury during 
active service.  

3.  The service-connected conjunctivitis did not approximate 
being active with objective symptoms, prior to October 10, 
2000.  

4.  The service-connected conjunctivitis approximates being 
active with objective symptoms, as of the VA examination of 
October 10, 2000.  


CONCLUSIONS OF LAW

1.  A left knee disorder, including a torn medial meniscus of 
the left knee, was incurred in active military service.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  

2.  The criteria for a 10 percent rating for conjunctivitis 
have been met, as of the October 10, 2000, VA examination and 
not before.  38 U.S.C.A. §§ 1155, 5107 (West. 2002); 38 
C.F.R. Part 4, including § 4.7 and Code 6018 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist, in 
those cases which needed additional information to 
substantiate claims.  In this case, the record substantiates 
the claims for service connection and for the highest 
schedular rating.  Cf. AB v. Brown, 6 Vet. App. 35, 39 
(1993).  Therefore, neither VCAA nor any other law or 
regulation requires further delay.  

Service connection for a left knee disorder.  Service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002).  

Arthritis may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2003).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

Background.  The veteran contends that his left knee was 
injured at the same time he sustained his service-connected 
right knee injury.  The service medical records do not 
confirm a left knee injury, at the time of the right knee 
injury.  While the service medical records focus on the right 
knee injury and its residuals, there is some information 
about the left knee.  

A left knee abnormality was noted on the December 1994 
examination for service; however, the nature of the 
abnormality was not described.  

The service medical records confirm the service-connected 
right knee injury, in April 1996, when the veteran fell 3 
feet down a ladder well and struck his right knee.  Right 
knee complaints and findings were documented.  The service 
medical record states that there were no other complaints.  

A service department clinical note, dated in May 1996, shows 
that the veteran had a left knee sprain for one week.  He 
reported that he still had some pain and swelling.  The left 
knee had decreased edema and positive joint line tenderness.  
It was positive to varus stress and there was a positive 
McMurray's sign.  There was a limited range of motion due to 
pain and tenderness along the lateral collateral ligament.  
Strength was 4/5.  Neurologic and vascular systems were 
intact.  The assessment was a lateral collateral ligament 
strain and possible meniscal injury.  

Right knee complaints continued in July 1996.  A clinical 
record shows that examination for crepitus was positive, the 
right greater than the left.  In July 1996, the veteran 
underwent a right knee arthroscopy, lateral meniscus tear 
debridement, open arthrotomy and osteochondral autograft of 
lateral femoral condyle osteochondritis dissecans and open 
drilling of the trochlea and superior aspect, lateral femoral 
condyle.  

On consultation in August 1996, the range of motion of the 
right and left knees went from 0 to 120 degrees.  In 
September 1996, the range of right knee motion went to 110 
degrees as compared to 120 degrees on the left.  Strength was 
4/5 on the right and 5/5 on the left.  

In October 1997, there were complaints of right knee pain.  
The range of right knee motion went from 0 to 130 degrees as 
compared to 0 to 135 degrees on the left.  Examination of the 
left knee was negative.  

Physical therapy notes of January 1998 show restriction of 
right knee motion and full left knee motion from 0 to 135/140 
degrees.  

The service medical records do show that, in April 1998, the 
veteran had lateral femoral condyle osteochondritis 
dissecans.  It was noted that, 2 years earlier, he had 
slipped down a ladder well.  The report does not state which 
knee was symptomatic.  

A medical board report, dated in July 1998 discussed the 
right knee, comparing it with a range of motion of "1-0-135 
of the left (unaffected) knee."  

In August 1998, the veteran's problems were reported to 
include swollen knees and locking of the knees.  

VA X-rays of the knees, in February 1999, showed the left 
knee joint spaces to be well maintained.  The radiologist 
reported that the left knee appeared negative.   

The veteran's knees were examined by VA in March 1999.  There 
are 2 reports by the same physician, a bones examination and 
a joints examination.  The bones examination notes the right 
knee injury and treatment.  Examination of the "knees" 
showed a range of motion from 10-110 degrees, with pain on 
extremes of motion.  He was tender about the knee joint, 
mainly along the medial joint line.  There was minimal 
swelling.  There was no ligamentous laxity or gross 
deformity.  McMurray and Lachman's tests were negative.  The 
diagnosis was a torn medial meniscus of the left knee.  It 
was noted that the veteran had a torn meniscus at the time of 
the examination.  

The report of the March 1999 joints examination shows the 
veteran reported injuring his left knee at the time of the 
right knee injury.  The left knee had a range of motion from 
0-135 degrees with crepitation on motion.  There was no 
ligamentous laxity.  McMurray's, Lachman's and anterior 
drawer signs were negative.  He was tender on the medial 
patellar facet on the lateral aspect and joint line.  The 
diagnosis was degenerative joint disease of the left knee, 
rule out meniscus tear on the left side.  He was tender on 
the medial patellar facet on the lateral aspect and joint 
line.  The diagnosis was degenerative joint disease of the 
left knee, rule out meniscus tear on the left side.  

Analysis.  During service, in July 1996, there was a finding 
of crepitus, greater on the right than on the left, 
indicating that crepitus was present in the left knee.  
Crepitus was again found by VA in March 1999.  Further, a May 
1996, service clinical record documents a left knee injury 
which was diagnosed as a lateral collateral ligament strain 
and possible meniscal injury.  Approximately 4 months after 
the veteran left service, he was examined by VA and the 
doctor made a diagnosis similar to that made in service, 
involving the meniscus.  We cannot reasonably dissociate the 
findings and diagnosis made during service from the findings 
and diagnosis essentially repeated shortly after service.  
Thus, we conclude that the veteran has a current knee 
disorder as the result of injury in service.  This warrants 
service connection.   

Initial evaluation of conjunctivitis.  Service-connected 
disabilities are rated in accordance with a schedule of 
ratings which are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2003).  

Chronic conjunctivitis will be rated on residuals if healed 
and as noncompensable if there are no residuals.  A 10 
percent rating, the highest assignable under this code, will 
be assigned if the disease is active with object symptoms.  
38 C.F.R. Part 4, Code 6018 (2003).  

Higher ratings may be assigned for chronic trachomatous 
conjunctivitis and for loss of vision due to the disease, but 
there is no evidence of either condition here.  38 C.F.R. 
Part 4, Code 6017 (2003).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned as 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

Background.  Review of the service medical records reveals 
that a January 1990 eye examination disclosed bilateral 
astigmatism and found the eyes were otherwise within normal 
limits.  

In early March 1990, both eyes were inflamed and bilateral 
conjunctivitis was diagnosed.  Later that month, inflamed 
conjunctivitis was diagnosed.  

In April 1990, the veteran suffered bilateral corneal 
abrasions during a game of basketball.  

In September 1990, there was bilateral redness and the 
assessment was conjunctivitis.  

In a January 1991, the veteran complained of irritated 
(itchy) eyes.  He said that, for the past week, he awoke with 
a crusty substance coming from his eyes.  Both eyes had some 
symptoms of conjunctivitis and the diagnosis was viral 
conjunctivitis.  

In August 19991, the veteran complained of eye irritation and 
redness.  The assessment was chronic conjunctivitis.  In 
September 1991, conjunctivitis was noted and over the counter 
medication was recommended.  

There was a notation of chronic conjunctivitis in August 
1992.  

The service medical records show that in August 1998, the 
veteran's problems were reported to include chronic redness 
and irritation of the eyes.  An eye examination was done a 
few days later.  The veteran complained of irritation and 
redness.  The examiner noted the conjunctiva were 
symptomatic.  

On VA eye examination in February 1999, the veteran reported 
that he had occasional redness of the eyes, relieved by over-
the-counter eye drops.  The bulbar and palpebral conjunctivae 
appeared normal.  The pertinent diagnosis was history of mild 
allergic conjunctivitis, relieved by over the counter eye 
drops, not present at this time.  

The report of the October 10, 2000, VA eye examination shows 
that the veteran reported occasional itching and burning in 
his eyes, especially during the summertime.  He used over-
the-counter tear drops as necessary.  Examination showed the 
palpebral conjunctiva was slightly red.  The diagnosis was 
mild allergic vernal conjunctivitis, easily controlled with 
antihistamine eye drops; no apparent change since last 
examination.  

Analysis.  The Board has considered the issues raised by the 
United States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999), and whether 
staged ratings should be assigned.  We conclude that the 
conditions addressed have significantly changed and uniform 
ratings are not appropriate in this case. 

Specifically, on examination in February 1999, the bulbar and 
palpebral conjunctivae appeared normal.  The pertinent 
diagnosis was history of mild allergic conjunctivitis, 
relieved by over the counter eye drops, not present at this 
time.  In other words, the doctor expressed a competent 
medical opinion that there were no residuals at that time.  
The rating schedule calls for the application of a 
noncompensable evaluation were there are no residuals.  

However, residuals appear on the October 10, 2000, VA 
examination.  The veteran reported occasional itching and 
burning, which he treated with eye drops.  The examiner found 
the palpebral conjunctiva was slightly red.  This redness is 
an objective finding.  Thus on this examination, the findings 
are closer to the objective symptoms required for a 10 
percent rating than to the no residuals which are rated as 
noncompensable.  38 C.F.R. Part 4, Code 6018 (2003).  Since, 
as of October 10, 2000, the disability picture more nearly 
approximates the criteria required for the higher rating, the 
higher evaluation must be assigned.  38 C.F.R. § 4.7 (2003).  

Applying Fenderson, the medical findings (particularly the 
February 1999 examination) support a noncompensable 
evaluation from the time of service until October 10, 2000, 
when the second examination disclosed findings which 
approximated the criteria for a 10 percent evaluation.  That 
is the highest evaluation under the rating code for the 
service-connected disability.  

Other Criteria and Extraschedular Rating  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2003) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2003).  
The Board, as did the RO (see supplemental statement of the 
case dated in January 2002), finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1) (2003).  In this regard, the Board finds that 
there has been no showing by the veteran that this service-
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Service connection for a left knee disorder, including torn 
medial meniscus of the left knee, is granted.  

A 10 percent rating for conjunctivitis is granted, effective 
October 10, 2000, subject to the law and regulations 
governing the payment of monetary awards.  



	                        
____________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



